Citation Nr: 0703639	
Decision Date: 02/05/07    Archive Date: 02/14/07	

DOCKET NO.  04-11 901A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, either as 
being secondary to or aggravated by service-connected post-
traumatic stress disorder (PTSD), and/or Type II diabetes 
mellitus (DMII).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1968 to April 
1972.  For combat service as an Infantry unit commander in 
the Republic of Vietnam, he was awarded the Purple Heart 
Medal, Bronze Star Medal, and Combat Infantryman Badge, among 
others.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  Following a video 
conference hearing before the undersigned in June 2005, the 
Board remanded the appeal for the collection of any relevant 
treatment records, and for a VA examination with record 
review and a request for opinions.  All of this was 
accomplished on remand, and the case is now ready for 
appellate review.  Stegall v West, 11 Vet. App. 268 (1998).

It should be noted that the veteran's initial claim giving 
rise to this appeal was for hypertension secondary to PTSD, 
but it has expanded during the pendency of the appeal to 
entitlement to service connection for hypertension either as 
secondary to or aggravated by service-connected PTSD and/or 
DMII.  The veteran's initial claim for service connection for 
hypertension on a direct basis was denied in an unappealed 
rating decision issued years earlier in November 1990.  The 
veteran was notified of that decision and his appellate 
rights and he did not appeal.  This issue has not been sought 
to be reopened upon submission of new and material evidence 
on a direct incurrence theory.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The preponderance of the objective and competent clinical 
evidence on file is against a finding that the veteran's 
hypertension, first manifested some time in the mid to late 
1970's, was caused or aggravated by service-connected PTSD or 
DMII.


CONCLUSION OF LAW

Hypertension did not occur secondary to and is not aggravated 
by service-connected PTSD or DMII.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in February 2003, 
prior to the May 2003 rating decision issued by the RO giving 
rise to this appeal.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf and advised he submit any relevant evidence in his 
possession.  Additional VCAA notification was provided during 
the pendency of the appeal, including following the Board's 
most recent remand in August 2005.  As an aggravation theory 
was advanced during the pendency of the appeal, this 
September 2005 VCAA notice discussed the evidence necessary 
to substantiate the veteran's claim for service connection 
for hypertension on both a secondary and aggravation theory 
basis.  All known relevant evidence has been collected for 
review.  This includes the service medical records, VA 
treatment records, and VA examinations which are adequate for 
rating purposes.  The case was in fact remanded specifically 
for an examination with record review and request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The 
veteran also availed himself of providing sworn testimony 
before the undersigned at a video conference hearing, and 
through submitting written statements and other documentary 
evidence in support of his claim.  The Board finds that VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran did not receive VCAA notice 
with respect to downstream issues in accordance with 
Dingess/Hartman, 19 Vet. App. 473 (2006), until the most 
recent May 2006 supplemental statement of the case.  To the 
extent that this notice may not be considered timely, because 
this decision does not result in the allowance of any 
benefit, failure to provide VCAA notice with respect to 
effective dates must be harmless error.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The US Court of Appeals for Veterans Claims (Court) has also 
held that service connection on a secondary basis may be 
granted on an aggravation theory, when a disability which is 
causally unrelated to service is shown to be permanently 
increased in severity beyond ordinary progress as a result of 
other service-connected disabilities.  However, compensable 
evaluations granted on an aggravation theory may only 
compensate a veteran for the degree of aggravation caused by 
service-connected disability, and not for the degree of 
disability which preexisted such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.

Analysis:  Historically, it should be noted that there was no 
diagnosis or finding of hypertensive vascular disease for the 
veteran at any time during his active military service.  The 
veteran is presently in receipt of awards of service 
connection for PTSD with a 70 percent evaluation from January 
1999, DMII with a 20 percent evaluation from April 2004, and 
diabetic retinopathy with a 10 percent evaluation effective 
from April 2004.  He was also granted a total rating based 
upon individual unemployability attributable to service-
connected disability effective from December 1999.  

In advancing his claim, the veteran has argued that his 
hypertension, which was first diagnosed for him some time in 
1977 or 1978, was caused secondary to either service-
connected PTSD or service-connected DMII.  He has also argued 
that if his hypertension was not actually caused by these 
service-connected disabilities, then his hypertension has 
been permanently increased in severity as a result of 
service-connected disability.  In his June 2005 hearing, the 
veteran testified that he had been verbally informed by a VA 
physician that some causal relationship was believed to exist 
between PTSD and heart disease, including hypertension.  The 
representative at the hearing specifically requested that the 
case be remanded for record review with examination and a 
request for opinions, and that request was accomplished by 
the Board in its subsequent August 2005 remand.

Also in advancing his claim, the veteran submitted certain 
written articles.  These articles collectively suggest a 
physiological causal connection between the resultant stress 
from psychiatric disorders and heart disease.  They refer to 
certain population studies indicating that individuals with 
PTSD had up to four times higher occurrence rates of heart 
attacks than individuals without PTSD.  A careful review of 
each of these articles reveals that they only suggest the 
possibility of a causal connection between psychiatric stress 
and heart disease, but none of these articles confirm this as 
a matter of objective medical factual causation.  One article 
referred to an individual case decided by the Board which 
reportedly allowed a cause of death claim based on 
atherosclerotic heart disease as secondary to service-
connected PTSD.  Board decisions, however, are not 
precedential in nature, and evidence considered in any 
individual case cannot be impliedly considered in all cases.  
The instant appeal, as are all others, is decided solely upon 
the evidence of record in the veteran's claims folder in 
consideration of the governing laws and regulations.

A VA outpatient treatment record for December 2005 contains a 
notation by a medical doctor that the veteran had requested 
him to render an opinion about whether hypertension could be 
caused by diabetes mellitus.  "The answer is yes."

In March 2006, the veteran was examined by a VA physician who 
had access to and reviewed the veteran's claims folder.  At 
that time, the veteran reported having had hypertension for 
some 20 years, but with no history of angina, chest pain, 
heart attack or stroke.  He had been diagnosed as having DMII 
about two years earlier, for which he was treated with an 
oral hypoglycemic agent.  His family history was negative for 
heart disease and DMII.  The veteran did not smoke cigarettes 
and did not drink.  Blood pressure sitting was 164/105, 
supine was 137/95, and standing was 179/92.  The veteran was 
69 inches, 233.6 pounds, and obese.  The diagnosis from 
examination was that the veteran had hypertension which was 
controlled on medication.  After reviewing the claims folder 
and conducting the examination, this physician provided an 
opinion that the veteran's hypertension was not likely due to 
his diabetes mellitus as his hypertension had existed for 
many years prior to his diagnosis of diabetes mellitus.  She 
also reported that the veteran's hypertension was not shown 
to be aggravated, or permanently increased in severity by the 
veteran's diabetes, as there was no evidence of renal 
insufficiency.  It was also her opinion that the veteran's 
hypertension was not related to PTSD as there was no 
scientific evidence that hypertension could be caused by 
PTSD.  She noted that one of the articles provided by the 
veteran contained an opinion which was not based upon any 
scientific evidence.  

The Board finds that a clear preponderance of the evidence of 
record is against the veteran's claim for service connection 
for hypertension as either secondary to or aggravated by 
service-connected PTSD and/or DMII.  Service connection for 
PTSD was only awarded in January 1999, effective from his 
date of claim therefor and while it might be argued that 
adverse symptoms from PTSD pre-existed the allowance of 
service connection, there is certainly little or no objective 
evidence documenting signs or symptoms of severe psychiatric 
stress which predate the veteran's consistently noted initial 
diagnosis of hypertension in 1977 or 1978.  Similarly, DMII 
is shown to have been first diagnosed in the last several 
years, long after a formal diagnosis of hypertension.  It 
stands to reason that the veteran's longstanding hypertension 
cannot be considered secondary to either service-connected 
PTSD or DMII when the objective clinical evidence on file 
shows that hypertension existed long prior to either of the 
service-connected disabilities.  

The December 2005 notation by a VA physician that diabetes 
mellitus can cause hypertension may be entirely true, but 
this statement is of no probative value in the veteran's 
case, since it is well-known his hypertension pre-existed his 
diabetes by perhaps 20 years.  While diabetes may actually 
cause hypertension in some individuals according to this 
doctor, he made no statement with respect to causation or 
aggravation in the veteran's specific case now under 
consideration.

Although multiple medical articles submitted by the veteran 
suggest a causal relationship between psychiatric stress from 
PTSD and a later onset of heart disease, including 
hypertension, none of these articles provides any scientific 
basis to support the suggested relationship, other than 
population studies.  These articles certainly do not provide 
any significant evidence specific to the case presented by 
the veteran in this appeal.  

The VA examiner of March 2006 specifically stated that there 
no known scientific evidence showing a causal relationship 
between PTSD and hypertension.  She also opined that the 
veteran's hypertension was not secondary to diabetes 
mellitus, which had existed long before the veteran's initial 
diagnosis of diabetes.  She also found that the veteran's 
longstanding hypertension was not shown to be aggravated by 
his diabetes in the absence of any evidence of renal 
insufficiency.  Indeed, the veteran's hypertension is shown 
to have long been controlled on medication, and the fact that 
there may have been changes in medication over time does not 
necessarily indicate a worsening of the underlying condition.  
Medication changes, either dosage or by type, may be made for 
many reasons other than an increase in severity of the cause 
for the medication.

The veteran's hypertension is shown to have long pre-existed 
both PTSD and DMII, and therefore cannot have been caused by 
either of these disabilities.  The veteran submitted no 
independent medical evidence, specific to himself, which 
either showed or suggested his longstanding hypertension had 
been identifiably increased in severity beyond ordinary 
progress as a result of service-connected PTSD and/or DMII.

ORDER

Entitlement to service connection for hypertension as either 
secondary to or aggravated by service-connected post-
traumatic stress disorder and/or Type II diabetes mellitus, 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


